DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al (US 20180181212 A1) in view of Handa (US 2016/0188018 A1) and HARA (US 2015/0338930 A1).
As to claim 7: Miyazawa discloses a touch controller configured to be coupled to a touch surface on which a pen indicates a position and to be coupled to a host computer (Figs. 1-13, “a touch controller 100” configured to be coupled to “a touch surface 12/13” on which “a pen 41” indicates a position and to be coupled to “a host computer 50”; Abstract, ¶0042, 0099-0103, 0163-0164, 0181-0182), the touch controller comprising:
a memory including a buffer area for retaining a plurality of reports (Figs. 4, 7, “a memory 36” including a buffer area for retaining a plurality of reports; ¶0061-0062, 0070-0103, 0148, 0167-0169, 0182); and 
processing circuitry coupled to the memory (Fig. 4, processing circuitry coupled to the memory; ¶0059-0060) and configured to: 
derive a pen position on the touch surface based on signals received by the touch controller from the touch surface and/or the pen at each determined scanning time (Figs. 1-13, derive a pen position on the touch surface based on signals received by the touch controller from the touch surface and/or the pen at each determined scanning time; ¶0077-0096); 
for each derived position, generate a report including a first area and a second area, the first area including position data indicating the derived pen position, to thereby generate and store the plurality of reports in the buffer area, wherein the second area of at least one of the plurality of reports includes non-position data obtained from the signals received by the touch controller from the touch surface and/or the pen, the non-position data including at least one of a pen pressure value or a pen ID (Figs. 7A-7B show generating a report including a first area and a second area, the first area including position data indicating the derived pen position, to thereby generate and store the plurality of reports in the buffer area, wherein the second area of at least one of the plurality of reports includes non-position data obtained from the signals received by the touch controller from the touch surface and/or the pen, the non-position data including at least one of a pen pressure value or a pen ID; ¶0003, 0050-0051, 0059-0064, 0080, 0109-0115); and 
transmit the plurality of reports, each including the first area filled with the position data and the second area filled with the non-position data and stored in the buffer area, to the host computer (Figs. 1-13, transmit the plurality of reports, each including the first area filled with the position data and the second area filled with the non-position data and stored in the buffer area, to the host computer; ¶103, 0144-0146). 
Miyazawa does not expressly disclose in the second area of any of the plurality of reports that is at least partially missing the non-position data, write the missing non-position data using the non-position data that has been obtained or is obtained. However, Handa teaches a controller coupled to a touch surface to on which a pen indicates a position and to be coupled to a host computer, the controller is configured to report at least partially missing a non-position data, write the missing non-position data using the non-position data that has been obtained or is obtained (Figs. 2-4, 12-15, “a controller 101” coupled to “a touch surface 200” to on which “a pen 2” indicates a position and to be coupled to “a host computer 70”, the controller is configured to report at least partially missing a non-position data, write the missing non-position data using the non-position data that has been obtained or is obtained; ¶0005-0006, 0042-0044, 0092-0101, 0210-0222). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazawa to include at least partially missing the non-position data in the plurality of reports, such that in the second area of any of the plurality of reports that is at least partially missing the non-position data, write the missing non-position data using the non-position data that has been obtained or is obtained, transmit the plurality of reports, each including the first area filled with the position data and the second area filled with the non-position data and stored in the buffer area, to the host computer as taught by Handa. The motivation would have been in order to reflect writing pressure information in drawing data at almost the same timing as in the case where data loss does not occur (Handa: ¶0222).
Miyazawa and Handa do not expressly disclose in response to detecting a pen-up event indicating that the pen is separated from the touch surface, perform special processing on one or more of the pen pressure values included in one or more of the plurality reports that have not been transmitted. However, Hara teaches a touch controller configured to be coupled to a touch surface, wherein the touch control detects a pen down event on the touch surface and a pen-up event indicating that the pen is separated from the touch surface, perform special processing on one or more of the pen pressure values included in one or more of the plurality reports that have not been transmitted (Fig. 4-7, “a touch controller 200” configured to be coupled to “a touch surface 100”, wherein the touch controller detects a pen down event on the touch surface and a pen-up event indicating that the pen is separated from the touch surface, perform special processing on one or more of the pen pressure values included in one or more of the plurality reports that have not been transmitted; ¶0044-0078, 0133-0134). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazawa and Handa to have the touch controller to detect a pen-up event indicating that the pen is separated from the touch surface, perform special processing on one or more of the pen pressure values included in one or more of the plurality reports that have not been transmitted as taught by Hara. The motivation would have been in order to transmit a continuous transmission signal, identification information for identifying each of the electrodes and writing pressure information (Hara: ¶0052).
As to claim 1: Claim 1 is a method claim of claim 7. The combination of the prior arts Miyazawa, Handa and Hara disclose a method performed by a device, which is coupled to a touch surface on which a pen indicates a position, and which is coupled to a host computer (Miyazawa: Figs. 1-13, a method performed by “a device 100”, which is coupled to “a touch surface 12/13” on which “a pen 42” indicates a position, and which is coupled to “a host computer 50; Abstract, ¶0001, 0042, 0099-0103, 0163-0164, 0181-0182; Handa: Figs. 1-6, 12-15, a method performed by “a device 100”, which is coupled to “a touch surface 300” on which “a pen 2” indicates a position, and which is coupled to “a host computer 70”; Abstract, ¶0003, 0065-0070; Hara: Figs. 1-8, a method performed by a device, which is coupled to “a touch surface 100” on which “a pen 1” indicates a position; Abstract, ¶0011), the method comprising: 
securing a buffer area in a memory of the device for retaining a plurality of report (Miyazawa: Figs. 4, 7, “a memory 36” including a buffer area for securing a buffer area in a memory of the device for retaining a plurality of report; ¶0061-0062, 0070-0103, 0148, 0167-0169, 0182; Handa: Fig. 4, 6, 12-15, “a memory 102-104” including a buffer area for securing a buffer area in a memory of the device for retaining a plurality of report); 
deriving a pen position on the touch surface based on signals received by the device from the touch surface and/or the pen at each determined scanning time (Miyazawa: Figs. 1-13, deriving a pen position on the touch surface based on signals received by the device from the touch surface and/or the pen at each determined scanning time; ¶0077-0096; Handa: Figs. 1-4, deriving a pen position on the touch surface based on signals received by the device from the touch surface and/or the pen at each determined scanning time; Abstract, ¶0039; Hara: Figs. 3-8, deriving a pen position on the touch surface based on signals received by the device from the touch surface and/or the pen at each determined scanning time; ¶0012-0017); 
for each derived pen position, generating a report including a first area and a second area, the first area including position data indicating the derived pen position, to thereby generate and store the plurality of reports in the buffer area, wherein the second area of at least one of the plurality of reports includes non-position data obtained from the signals received by the device from the touch surface and/or the pen, the non-position data including at least one of a pen pressure value or a pen ID (Miyazawa: Figs. 7A-7B show generating a report including a first area and a second area, the first area including position data indicating the derived pen position, to thereby generate and store the plurality of reports in the buffer area, wherein the second area of at least one of the plurality of reports includes non-position data obtained from the signals received by the device from the touch surface and/or the pen, the non-position data including at least one of a pen pressure value or a pen ID; ¶0003, 0050-0051, 0059-0064, 0080, 0109-0115; Handa: Figs. 1-5, 12-15, for each derived position, generating a report including a first area and a second area, the first area including position data indicating the derived pen position, to thereby generate and store the plurality of reports in the buffer area, wherein the second area of at least one of the plurality of reports includes non-position data obtained from the signals received by the device from the touch surface and/or the pen, the non-position data including at least one of a pen pressure value or a pen ID; ¶0003-0007, 0024-0028, 0039, 0057, 0094-0098, 0113); 
in the second area of any of the plurality of reports that is at least partially missing the non-position data, writing the missing non-position data using the non-position data that has been obtained or is obtained (Handa: Figs. 6, 12-15, in the second area of any of the plurality of reports that is at least partially missing the non-position data, writing the missing non-position data using the non-position data that has been obtained or is obtained; ¶0005-0006, 0042-0044, 0092-0101, 0210-0222); and 
transmitting the plurality of reports, each including the first area filled with the position data and the second area filled with the non-position data and stored in the buffer area, to the host computer (Miyazawa: Figs. 1-13, transmit the plurality of reports, each including the first area filled with the position data and the second area filled with the non-position data and stored in the buffer area, to the host computer; ¶103, 0144-0146; Handa: Fig. 2, 5, 12-15, transmitting the plurality of reports, each including the first area filled with the position data and the second area filled with the non-position data and stored in the buffer area, to the host computer; ¶0042-0044, 0077-0089); and
in response to detecting a pen-up event indicating that the pen is separated from the touch surface, perform special processing on one or more of the pen pressure values included in one or more of the plurality of reports that have not been transmitted (Hara: Figs. 3-8, in response to detecting a pen-up event indicating that the pen is separated from the touch surface, perform special processing on one or more of the pen pressure values included in one or more of the plurality of reports that have not been transmitted; ¶0044-0078, 0133-0134). In addition, the same motivation is used as the rejection of claim 1.
As to claim 14: Claim 14 is another version claim of claim 7. The combination of the prior arts Miyazawa, Handa and Hara discloses a touch controller configured to be coupled to a touch surface on which a pen indicates a position and to be coupled to a host computer (Miyazawa: Figs. 1-13, “a touch controller 100” configured to be coupled to “a touch surface 12/13” on which “a pen 41” indicates a position and to be coupled to “a host computer 50”; Abstract, ¶0042, 0099-0103, 0163-0164, 0181-0182; Handa: Figs. 2-4, “a controller 101” coupled to “a touch surface 200” to on which “a pen 2” indicates a position and to be coupled to “a host computer 70; ¶0065-0070; Hara: Figs. 3-8, “a touch controller 200” configured to be coupled to “a touch surface 100” on which “a pen 1” indicates a position; Abstract, ¶0011), the touch controller comprising: 
a memory including a buffer area for retaining a plurality of reports (Miyazawa: Figs. 4, 7, “a memory 36” including a buffer area for retaining a plurality of reports; ¶0061-0062, 0070-0103, 0148, 0167-0169, 0182; Handa: Fig. 4, 6, 12-15, “a memory 102-104” including a buffer area for retaining a plurality of reports); and 
processing circuitry coupled to the memory (Miyazawa: Fig. 4, processing circuitry coupled to the memory; ¶0059-0060; Handa: Fig. 4, processing circuitry coupled to the memory; ¶0065-0070) and configured to: 
derive a pen position on the touch surface based on signals received by the touch controller from the touch surface and/or the pen at each determined scanning time (Miyazawa: Figs. 1-13, derive a pen position on the touch surface based on signals received by the touch controller from the touch surface and/or the pen at each determined scanning time; ¶0077-0096; Handa: Figs. 1-4, derive a pen position on the touch surface based on signals received by the touch controller from the touch surface and/or the pen at each determined scanning time; Abstract, ¶0039; Hara: Figs.3-8, derive a pen position on the touch surface based on signals received by the touch controller from the touch surface and/or the pen at each determined scanning time; Abstract, ¶0012-0017), 
for each derived position, generate a report including a first area and a second area, the first area including position data indicating the derived pen position and the second area including a pen pressure value indicating a pressure applied to a pen tip of the pen, to thereby generate the plurality of reports (Miyazawa: Figs. 1-13, for each derived position, generate a report including a first area and a second area, the first area including position data indicating the derived pen position and the second area including a pen pressure value indicating a pressure applied to a pen tip of the pen, to thereby generate the plurality of reports; ¶0003, 0050-0051, 0059-0064, 0080, 0109-0115; Handa: Figs. 1-5, 12-15, for each derived position, generate a report including a first area and a second area, the first area including position data indicating the derived pen position and the second area including a pen pressure value indicating a pressure applied to a pen tip of the pen, to thereby generate the plurality of reports; ¶0003-0007, 0024-0028, 0039, 0057, 0094-0098, 0113); 
sequentially transmit the plurality of reports to the host computer (Miyazawa: Fig. 13 shows sequentially transmit the plurality of reports to the host computer; ¶0163-0168, Handa: Fig. 2 shows sequentially transmit the plurality of reports to the host computer; ¶0042-0056); and
in response to detecting a pen-up event, indicating that the pen is separated from the touch surface, perform special processing on one or more of the pen pressure values included in one or more of the plurality of reports that have not been transmitted (Hara: Figs. 3-8, in response to detecting a pen-up event indicating that the pen is separated from the touch surface, perform special processing on one or more of the pen pressure values included in one or more of the plurality of reports that have not been transmitted; ¶0044-0078, 0133-0134). In addition, the same motivation is used as the rejection of claim 14.
As to claim 8: Claim 8 is a dependent claim of claim 14. The combination of the prior arts Miyazawa and Handa disclose a method performed by a device, which is coupled to a touch surface on which a pen indicates a position, and which is coupled to a host computer (Miyazawa: Figs. 1-13, a method performed by “a device 100”, which is coupled to “a touch surface 12/13” on which “a pen 42” indicates a position, and which is coupled to “a host computer 50; Abstract, ¶0001, 0042, 0099-0103, 0163-0164, 0181-0182; Handa: Figs. 1-6, 12-15, a method performed by “a device 100”, which is coupled to “a touch surface 300” on which “a pen 2” indicates a position, and which is coupled to “a host computer 70”; Abstract, ¶0003, 0065-0070, the method comprising: 
deriving a pen position on the touch surface based on signals received by the device from the touch surface and/or the pen at each determined scanning time (Miyazawa: Figs. 1-13, derive a pen position on the touch surface based on signals received by the touch controller from the touch surface and/or the pen at each determined scanning time; ¶0077-0096; Handa: Figs. 1-4, derive a pen position on the touch surface based on signals received by the touch controller from the touch surface and/or the pen at each determined scanning time; Abstract, ¶0039), 
for each derived pen position, generating
sequentially transmitting the plurality of reports to the host computer (Miyazawa: Fig. 13 shows sequentially transmit the plurality of reports to the host computer; ¶0163-0168, Handa: Fig. 2 shows sequentially transmit the plurality of reports to the host computer; ¶0042-0056); and 
in response to detecting a pen-up event, indicating that the pen is separated frombeen transmitted; ¶0113, 0163-0175; Handa: Figs. 2-6, 12-15, ¶0057-0058, 0069-0078, 0100-0119). In addition, the same motivation is used as the rejection of claim 8.  
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior arts Miyazawa and Handa further disclose claim limitation of the non-position data is static data which does not change per each scanning time; and the writing includes writing the missing static data
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior arts Miyazawa and Handa further disclose claim limitation of the static data includes one or more of the pen ID for identifying the pen, a vendor identification for identifying a vendor of the pen, a color set to the pen by a user, or a pen type indicating a kind of the pen (Miyazawa: Figs. 1-13, the static data includes one or more of the pen ID for identifying the pen, a vendor identification for identifying a vendor of the pen, a color set to the pen by a user, or a pen type indicating a kind of the pen; ¶0061-0062, 0080, 0109-0138; Handa: Figs. 1-4, the static data includes one or more of the pen ID for identifying the pen, a vendor identification for identifying a vendor of the pen, a color set to the pen by a user, or a pen type indicating a kind of the pen; ¶0060). In addition, the same motivation is used as the rejection of claim 3.  
As to claim 4: Claim 4 is a dependent claim of claim 2. The prior arts Miyazawa and Handa further disclose claim limitation of the pen is configured to transmit the static data to the device in response to detection of contact of the pen with the touch surface (Figs. 1-13, the pen is configured to transmit the static data to the device in response to detection of contact of the pen with the touch surface; ¶0042-0062, 0102-0116; Handa: Figs. 1-4, the pen is configured to transmit the static data to the device in response to detection of contact of the pen with the touch surface; ¶0077-0080). In addition, the same motivation is used as the rejection of claim 4.  
As to claim 5: Claim 5 is a dependent claim of claim 1. The prior art Handa further disclose claim limitation of the non-position data is less-frequent data which is obtained less frequently than the position data; and the writing includes writing the missing less-frequent data, derived based on one or both of last-obtained less-frequent data and currently obtained less-frequent data (Figs. 12-15, the non-position data is less-frequent data which is obtained less frequently than the position data; and the writing includes writing the missing less-frequent data, derived based on one or both of last-obtained less-frequent data and currently obtained less-frequent data; Abstract, ¶0210-0227, wherein pressure data is less-frequent data than the position data). In addition, the same motivation is used as the rejection of claim 5.
As to claim 6: Claim 6 is a dependent claim of claim 1. The prior arts Miyazawa and Handa further disclose claim limitation of the device does not perform the writing when the pen is in a hovering state in which the pen is not in contact with the touch surface (Figs. 1-13, the device does not perform the writing when the pen is in a hovering state in which the pen is not in contact with the touch surface; ¶0100-0116; Handa: Figs. 1-4, ¶0062, 0072). In addition, the same motivation is used as the rejection of claim 6. 
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior arts Miyazawa and Handa further disclose claim limitation of the device detects the pen- up event according to a change in the pen pressure value received from the pen to zero or less (Miyazawa: Figs. 1-4, detects the pen- up event according to a change in the pen pressure value received from the pen to zero or less; ¶0131, wherein the pen does not contact the touch surface such that the pen pressure value is zero; Handa: Figs. 1-5, detects the pen- up event according to a change in the pen pressure value received from the pen to zero or less; ¶0062, 0072, wherein the non-contact represents the pen does not contact the touch surface such that the pen pressure value is zero). In addition, the same motivation is used as the rejection of claim 9.  
As to claim 10: Claim 10 is a dependent claim of claim 8. The prior arts Miyazawa and Handa further disclose claim limitation of the one or more of the plurality of reports that have not been transmitted are one or more of the plurality of reports that have not been generated at a time of the detection of the pen-up event (Miyazawa: Figs. 1-13, the one or more of the plurality of reports that have not been transmitted are one or more of the plurality of reports that have not been generated at a time of the detection of the pen-up event; ¶0113, 0163-0175; Handa: Figs. 1-4, 12-15, the one or more of the plurality of reports that have not been transmitted are one or more of the plurality of reports that have not been generated at a time of the detection of the pen-up event; ¶0057-0058, 0062-0078, 0100-0119, 021). In addition, the same motivation is used as the rejection of claim 10.  
As to claim 11: Claim 11 is a dependent claim of claim 10. The prior arts Handa further discloses claim limitation of the special processing includes rewriting a pen pressure value in a report generated immediately after the detection of the pen-up event to a value higher than zero (Figs. 12-15, the special processing includes rewriting a pen pressure value in a report generated immediately after the detection of the pen-up event to a value higher than zero; ¶0210-0227, wherein the missing pressure data is changed to a value higher than zero). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 12: Claim 12 is a dependent claim of claim 7. The prior arts Miyazawa and Handa further discloses claim limitation of the one or more of the plurality of reports that have not been transmitted are one or more of the plurality of reports that have been generated at a time of the detection of the pen-up event (Miyazawa: Figs. 1-13, the one or more of the plurality of reports that have not been transmitted are one or more of the plurality of reports that have been generated at a time of the detection of the pen-up event; ¶0113, 0163-0175; Handa: Figs. 2-6, 12-15, the one or more of the plurality of reports that have not been transmitted are one or more of the plurality of reports that have been generated at a time of the detection of the pen-up event; ¶0057-0058, 0069-0078, 0100-0119). In addition, the same motivation is used as the rejection of claim 12.  
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior art Handa further discloses claim limitation of the special processing does not process a pen pressure value in a report generated immediately after the detection of the pen-up event (Figs. 12-15, the special processing does not process a pen pressure value in a report generated immediately after the detection of the pen-up event; ¶0057-0058, 0069-0078, 0210-0227). In addition, the same motivation is used as the rejection of claim 13.  

Response to Arguments
Applicant’s arguments filed on April 7, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693